Citation Nr: 0015694	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-05 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel





INTRODUCTION

The appellant had active duty service from August 1972 to 
November 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied claims of entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
and a gynecological condition.  A notice of disagreement as 
to both denials was received in January 1999, and a statement 
of the case was issued in February 1999.  In March 1999, a 
substantive appeal was received only as to the denial of the 
claim for PTSD, and the claim for a gynecological condition 
is therefore not before the Board at this time.  See 
38 C.F.R. §§ 20.200, 20.202 (1999). 

In March 1999, a statement was received from the veteran 
requesting a teleconference hearing before a member of the 
Board, at the RO in Louisville, Kentucky.  However, in a 
statement received by the RO in July 1999, the veteran stated 
that she wished to withdraw her request for a hearing.  See 
38 C.F.R. § 20.702(e) (1999).  Accordingly, the Board will 
proceed without further delay.


FINDING OF FACT

The claims file does not contain competent medical evidence 
showing that the veteran has PTSD.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is not well grounded.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that she has PTSD as a result of a sexual 
assault during her service.  Specifically, she asserts that 
she was raped by a serviceman named "Bill" (whose last name 
she has declined to provide) whom she met during hospital 
school in Great Lakes, Illinois.  She states that she flew 
from Great Lakes to Boston to visit Bill in about February 
1973, and that he assaulted her in a hotel room.  In March 
1998, the RO denied the veteran's claim of entitlement to 
service connection for PTSD as not well grounded.

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.   See 38 C.F.R. § 3.304(f) 
(1999). 

However, the threshold question to be answered with respect 
to any claim for VA benefits is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded; 
that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).

Alternatively, the U.S. Court of Appeals for Veterans Claims 
(Court) has recently indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed.Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  In this case, the veteran's claim must be denied 
because she has not provided a medical opinion to 
substantiate her claim that she has been diagnosed as having 
PTSD.  In this regard, the veteran's service medical records 
are silent as to complaints, treatment or a diagnosis 
involving an acquired psychiatric disorder.  A report, dated 
in October 1973, indicates that she sought treatment for a 
three-week history of nausea, and notes "newlywed, possibly 
pregnant."  The veteran's separation examination report, 
dated in November 1973, shows that she was evaluated as 
psychiatrically normal, and that she was 21/2 months pregnant.  
Her discharge (DD Form 214) indicates that she was separated 
from the service due to her pregnancy.  

The only other medical evidence consists of a VA PTSD 
examination report, dated in January 1998.  The Axis I 
diagnosis was dysthymia.  The examiner stated that the 
veteran did not have diagnosable PTSD.

The Board finds that the claims file does not currently 
contain a diagnosis of PTSD.  Accordingly, as no competent 
evidence has been presented that the veteran currently has 
PTSD, her claim must be denied as not well grounded.  See 
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.304(f). 

The Board has considered the veteran's statements indicating 
that she has PTSD as a result of her service.  The Board has 
also considered a lay statement, submitted by M.A.C., 
received in January 1999, to the effect that in early 1973, 
the veteran had told her that she had been raped.  However, 
while the lay statement and the veteran's statements 
represent evidence of the incident that occurred during 
service, her statements, and the lay statement, are not 
competent evidence of a diagnosis.  Savage v. Gober, 10 Vet. 
App. 488  (1997).  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claim for service connection for 
PTSD must be denied as not well grounded. 

As a final matter, the Board notes that with regard to 
personal assault cases, VA has provided special evidentiary 
development procedures, which may include attempts to obtain 
certain lay statements.  See generally VA Adjudication 
Procedure Manual M21-1 (M21-1), Part III, 5.14b-c; Part VI, 
11.38b(2); Patton v. West, 12 Vet. App. 272 (1999).  The 
Court has also held that these provisions of M21-1, which 
provide special evidentiary procedures for PTSD claims based 
on personal assault, are substantive rules that are the 
equivalent of VA regulations.  See YR v. West, 11 Vet. App. 
393 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997).  

In this case, the veteran has stated that she told a 
classmate, and a base chaplain, about the alleged sexual 
assault shortly after it occurred.  She has named these 
individuals, but she reports that she does not have their 
addresses.  It does not appear that the RO has attempted to 
obtain a statement from either party.  However, a remand is 
not required for additional development.  The Board has 
concluded that the veteran has not submitted competent 
medical evidence showing that she has PTSD, and that her 
claim for PTSD is therefore not well-grounded.  Given the 
foregoing, any failure of the RO to develop the veteran's 
stressor would be harmless error because even if her stressor 
was verified, her claim would still be denied.  See Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994) (error harmless where 
claimant cannot prevail as a matter of law).  The Board 
further points out that the United States Court of Appeals 
for the Federal Circuit has held that only a person who has 
submitted a well-grounded claim can be determined to be a 
claimant for the purpose of invoking the duty to assist 
provisions of 38 U.S.C.A. § 5107(a).  See Schroeder v. West, 
No. 99-7103 (Fed.Cir. May 18, 2000); Epps v. Gober, 126 F.3d 
1464, 1468-69 (1997); see also Slater v. Brown, 9 Vet. App. 
240 (1996); Franzen v. Brown, 9 Vet. App. 235 (1996).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete her application 
for service connection for the claimed disability.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for PTSD is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

